COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00063-CR


Gerardo Tomas Rivas                       §   From Criminal District Court No. 4

                                          §   of Tarrant County (1215973D)

v.                                        §   September 25, 2014

                                          §   Per Curiam

The State of Texas                        §   (p)

                               JUDGMENT ON REMAND

       This appeal is on remand from the Court of Criminal Appeals. This court

has again on remand considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS

                                       PER CURIAM